DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 11, 12, 15, 17, 19, 20, 25-29, 31-39 and 42-51 have been canceled.  Claims 1, 2, 16, 18 and 40 have been amended.  Claims 1, 2, 4-10, 13, 14, 16, 18, 21-24, 30, 40 and 41 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 13, 18, 21-24, 30, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 40 are vague and indefinite in the recitation of “X is a bond or a non-polymeric linker” and wherein “X is conjugated to a cysteine residue of A”.   In the case where X is a bond, a bond represents only shared electrons between two atoms, and as such cannot be conjugated to another atom because conjugation requires the making of a new bond between atoms on different molecules.  Amendment of the claim to state that when X is a non-polymeric linker, it is conjugated to a cysteine residue of A, and wherein X is a bond, B is conjugated to a cysteine residue in A will overcome this rejection. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 10 requires the molecule of claim 7 comprising variants of SEQ ID NO: 16-75, 452-1955, 1956-1962, 1967-2002, 2013-2032, 2082-2109 or 2117 having as little as 80% identity with SEQ ID NO: 16-75, 452-1955, 1956-1962, 1967-2002, 2013-2032, 2082-2109 or 2117.  The specification teaches that said sequences are derived from KRAS, EGFR, AR, CTNNB1, PIK3CA, PIK3CB, MYC, and  HPRT.  The specification teaches that the even sequence numbered strands of SEQ ID NO:16-75 are passenger/sense strands (Tables 2 and 3); even sequence numbered strands of SEQ ID NO:452-1955 are passenger/sense strands (Tables 5 and 6);  odd sequence numbered strands of SEQ ID NO:1967-2002 are passenger/sense strands (Table 9); even sequence numbered strands of SEQ ID NO: 2013-2032 are passenger/sense strands (Table 11); odd sequence numbered strands of SEQ ID NO: 2082-2109 are passenger/sense strands (Table 12) and SEQ ID NO:2117 is a passenger/sense strand rather than a guide/antisense strand (paragraphs [0730] and [0731]).  The specification fails to teach how the passenger/sense strands can be used to target the expression of cancer related genes, as it would not be expected that the passenger/sense strands, as opposed to “guide/antisense” strands, can be used to knockdown or silence expression from KRAS, EGFR, AR, CTNNB1, PIK3CA, PIK3CB, MYC, and  HPRT genes and the specification has not taught any other genes associated with cancer wherein the passenger/sense strands of claim 10 can be used to knock down expression of an undesired gene product.   In addition, SEQ ID NO:1956-1962 are androgen receptor (AR) target sequences, not siRNA (Table 7).  As such, said sequences do not represent a “guide strand”/antisense strand in a double-stranded RNA. 
Further, when  given the broadest reasonable interpretation, the sequence variations of 20%, 15%, 10%, 5%, 4%, 3%, 2% and 1% encompass alterations at all locations within the sequences of 16-75, 452-1955, 1956-1962, 1967-2002, 2013-2032, 2082-2109 or 2117, and any substitutions, deletions or additions thereto such that the variant sequences retain 80% sequence identity with SEQ ID NO: 16-75, 452-1955, 1956-1962, 1967-2002, 2013-2032, 2082-2109 or 2117.   The specification fails to teach locations within SEQ ID NO: 16-75, 452-1955, 1956-1962, 1967-2002, 2013-2032, 2082-2109 or 2117 and the types of alterations at each location such that the resulting variant double-stranded RNAs retain the property of suppressing the targeted KRAS, EGFR, AR, CTNNB1, PIK3CA, PIK3CB, MYC, or HPRT gene expression, or suppressing expression from any other undesired gene.  
Given the lack of guidance and teachings on the above, one of skill in the art would be subject to undue experimentation in order to use the passenger/sense strands, or the variant anti-sense strands in a double-stranded RNA molecule conjugate with an anti-transferring antibody to knockdown KRAS, EGFR, AR, CTNNB1, PIK3CA, PIK3CB, MYC, and  HPRT gene expression or any other undesirable gene expression.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 requires, in part, an anti-transferrin receptor antibody that is a single-domain antibody or a camelid antibody, or binding fragments thereof.  The art prior to the effective filing date teaches numerous chimeric and humanized anti-transferrin receptor antibodies derived from mouse anti-transferrin receptor antibodies (Hoogenboom et al, Journal of Immunology, 1990, Vol. 144, pp. 3211-3217; Rybak et al, U.S. 7,791,195; Chintalacharuvu  et al, WO2005094364;  Boumsell et al, U.S. 7,736,647; Kurosawa et al, U.S. 9,598,496) and anti-transferrin receptor scFv and bsFv  (Boado et al, Journal of Drug Targeting, 2000, vol. 8, pp. 403-412; Abstract of Yan et al, Chinese Journal of Biotechnology, 2004, vol. 20, pp. 324-347; Liu et al, Journal of Huazhong University of Science and Technology, 2008, vol. 28, pp. 621-625 and Crepin et al, Cancer Research, 2010, vol. 70, pp. 5497-5506).  However, the first report of a single domain camelid antibody against the transferrin receptor based on immunization of a Llama was in 2022 (Su et al, bioRxiv preprint, posted on May 2, 2022).  It is noted that mere contemplation of a particular material at the time of the effective filing date does not provide  an adequate written description of said material.  What is known is the art cannot be relied upon for the written description, if the disclosure of the material and its structural and functional properties is made after the effective filing date of the instant application.  One of skill in the art would reasonably conclude that applicant was not in possession of the required single-domain, or camelid anti-transferrin antibodies at the time of filing. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 13, 18, and  22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epenetos et al (WO93/09813).
Claim 1 is drawn in part to a molecule of Formula I wherein A is an anti-transferrin antibody; B is a polynucleotide; X is a bond, wherein the polynucleotide comprises at least one modified internucleotide linkage and wherein the cysteine residue of A is bonded to B without an intervening linker moiety.  Claim 4  specifies, in part, that the at least one modified internucleotide linkage comprises a phosphothioate linkage.  Claim 6 requires that the polynucleotide of claim 1 is a single strand.  Claim 13 requires that X is a bond.  Claim 12 requires, in part, that the anti-transferrin receptor antibody or binding fragment thereof is a monoclonal, humanized, chimeric antibody, a Fab, Fab2 or Fab2.  Claim 22 requires that the A is conjugated to the 3’ end of B.
Epenetos et al disclose a single strand polynucleotide having a thiol group at the 3’ terminus (structure on page 20), wherein the thiol group of the polynucleotide was reacted with free thiols on an anti-transferrin receptor antibody  (page 20, line 5) in a disulphide exchange reaction (page 21, lines 1-16)  to form a disulfide bond between the antibody and the oligonucleotide (page 21, lines 20-21) which meets the limitation of formula I, wherein X is a bond, rather than a linker, and claim 22 requiring that the antibody is linked to the 3’ terminus of the polynucleotide.  Epenetos et al disclose that the Epenetos et al disclose that the antibodies of the invention include monoclonal antibodies, Fab or FAb2 fragments, chimeric, humanized or scFv (page 9, lines 4, 9, 10; pp. 9-10, bridging sentence) which meets the limitations of claim 18.  Epenetos et al disclose that the oligonucleotides of the invention include modified oligonucleotides which comprise phosphothioate internucleosidic linkages (page 7, lines 5-9) which meets the embodiment of claim 1 for at least one modified internucleotide linkage, and claim 4 specifying a phosphothioate linkage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Helms et al (WO2011/009624, reference of the IDS filed 3/23/2020) in view of Casi et al (Journal of Controlled Release, 2012, Vol. 161, pp. 422-428, reference of the IDS filed 3/23/2020) and Kim and Kim (Biomolecules and Therapeutics, 2015, Vol. 23, pp 493-509).
Helms et al teach the delivery of the compounds of the invention to a patient for disease therapy (page 102, line 6, 12 and 13) for the delivery of an siRNA (page 103, lines 6-7), which meets the limitation of a method of treating a disease or condition in claim 40. Helms et al teach a conjugate for delivery of a compound into a cell comprising an antibody and a nucleic acid, wherein the antibody is an anti-transferrin receptor antibody (claims 13 and 14 of ‘624) and the nucleic acid is a siRNA that is chemically modified (claims 19 and 20 of ‘624).  Helms et al teach that the chemical modifications include 2’-O-methyl and locked nucleic acids (page 87, lines 25-26) which meets the limitation of claims 1, 2,  and 40.   Helms et al teach that the backbone of the nucleic acids are modified to phosphorothioate and phosphorodithioate (page 86, lines 25-27) which meets the limitation of claim 4.
Helms et al teach a linker conjugated to the 5’ terminus of the passenger/sense strand of double-stranded siRNA and a peptide ligand of the transferrin receptor, rather than an anti-transferrin receptor antibody, through a cysteine residue (Figure 10B and p. 10, line 21 to page 11, line 5).  Helms et al teach that the conjugates of the invention can comprise 2 cargo moieties which are siRNAs each linked  by the 5’ end of the sense strand, through an adapter (page 12, line 1 and lines 8-10) and wherein the conjugate also includes, in addition to the cell targeting uptake peptide, an ERAD sorting peptide and an additional targeting peptide  (page 12, lines 1-5).  The ERAD sorting peptide and additional targeting peptide meets the requirements of claim 23 requiring that that “D” is conjugated to A or B.  The additional targeting peptide meets the requirements of claim 23  for further comprising “D” conjugated to A or B in claim 23  and claim 30 requiring a second binding moiety or an additional polynucleotide conjugated to A or B.  Although Helms et al meets the limitation of requiring the conjugation of a binding agent-linker to the 5’ terminus of the polynucleotide of instant claims 8 and 41, Helms et al do not specifically teach that the linker is conjugated to a cysteine of the anti-transferrin receptor antibody.
Casi et al teach that free thiol residues of antibody cysteine residues are used to form thioethers or disulfide linkages with linkers carrying drug cargo molecules, wherein the linkage is cleaved by hydrolysis, site–specific and statistical proteolysis and reduction (Table 2, entries 4-6 and Table 3, entry 2) which meets the limitation of a cleavable linker when the linkage to the antibody is cleaved by hydrolysis, site-specific proteolysis and reduction, and meets the limitation of a non-cleavable linker when the antibody is released by statistical proteolysis.
Kim and Kim teach that antibody drug conjugates currently in development comprise the complete IgG antibody  which is optimal due to favorable pharmacokinetic properties  (page 498, lines 1-4 of the paragraph headed by “Structure of the Antibody”).
It would have been prima facie obvious at the time of the effective filing date to substitute the anti-transferrin receptor antibody for the anti-transferrin receptor binding ligand of Helms et al and to link the anti-transferrin antibody of Helms et al to the siRNA cargo of Helms et al through conjugation of a linker to a cysteine residue of the antibody.  One of skill in the art would have understood that the anti-transferring receptor antibody and the transferring peptide ligand both bind to the anti-transferrin receptor, and thus both the peptide ligand and antibody are art-recognized equivalent for binding to the same receptor.  Casi et al on known examples of chemical conjugation of drug cargos to antibodies and the teachings of Kim and Kim regarding the favorable pharmacokinetic properties of IgG antibody conjugates as drug delivery agents.
Regarding claim 24, Claim 24 requires, in part, that the molecule of claim 23, wherein a further moiety “D” is conjugated to “A” or “B” is an endosomolytic polymer.
Helms et al teach that moieties that carry a pH dependent ability to force the destabilization of the vesicular membranes of the lysosome would aid in the access of the delivered siRNA to the cytosol and nucleus (page 3, lines 7-14),  Helms et al teach PBRAVE which is a polyvinyl ether having endosomolytic activity used in a construct in which PEG groups linked by acid labile bonds (page 3, lines 21-24).  One of skill in the art would understand that the release of the acid labile bonds would occur in the acidic lysosome.
It would have been prima facie obvious at the time of the effective filing date to incorporate the PBRAVE amphipathic polyvinyl ether into the conjugates of Helms et al without PEG shielding.  One of skill in the art would understand that the anti-transferring receptor antibody would be endocytosed with its cargo into the lysosomal pathway for degradation and that any endosomal escape prior to that point would still provide the siRNA to the cytosol, where it could act to knock down gene expression.


Claims1, 3-5, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Helms et al and Casi et al as applied to claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 above, and further in view of Watts et al (Drug Discovery Today, 2008, Vol. 13, pp. 842-855, reference of the IDS filed 03/23/2020).
Claim 5 embodies the composition of claim 1 wherein at least one inverted abasic moiety is at one terminus.
 Helms et al do not teach the inverted abasic end cap as a nucleic acid modification.
Watts et al teach that inverted abasic end caps, especially at the termini of the sense strand provides increased exonuclease stability to siRNA (page 846, lines 1-4 of the third paragraph under the heading “Modifications to the overhangs and termini”).
Watts et al teach that the 5’ terminus of the guide/antisense strand of siRNA is the most sensitive to modifications and that there has been an observed instance of 3’ modification of the  guide/antisense strand resulting in loss of gene silencing activity (page 846, fourth paragraph under the heading of “Modification to the overhangs and termini”).
It would have been prima facie obvious at the time of the effective filing date to use inverted abasic end caps for at least one terminus of the siRNA conjugate.  One of skill in the art would have been motivated to do so because Helms et al teach the use of modified  nucleic acids to increase the stability of RNA in a conjugate, and because Watts et al teach the use of inverted abasic  end cap at the termini of the sense strand to increase stability of siRNA to exonucleases without loss of gene knockdown.   

Claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Helms et al, Casi et al and Kim and Kim as applied to claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 above, and further in view of Lin et al (U.S. 2013/0177579, reference of the IDS filed 3/23/2020).
Claim 18 embodies the composition of claim 1 wherein the antibody is a humanized, chimeric, monoclonal, monovalent Fab’, divalent Fab2, scFv, diabody, minibody, nanobody, sdAb or camelid antibody, or antigen-binding fragments thereof.
The composition rendered obvious by the combination of Helms et al, Casi et al and Kim and Kim comprises an anti-transferrin receptor antibody as taught by Helms et al.  Helms et al teach the administration of the siRNA conjugates for the treatment of diseases or conditions including cancer (page 103 of ‘624, lines 6-22).  Helms et al does not specifically teach the specific antibody format of the anti-TFR antibody.
Lin et al teach anti-transferrin receptor antibodies that bind to carbohydrate on transferrin receptor expressed by non-hematopoietic tumors or cancer cells (abstract), wherein the antibodies of the invention can encompass monoclonal antibodies, Fab, Fab', F(ab')2, chimeric, humanized, scFv, and bispecific antibodies (paragraph [0070]).  Lin et al teach that the anti-transferrin receptor antibody can be conjugated to a cytotoxic agent for the treatment of non-hematopoietic cancers (paragraph [0023]).
It would have been prima facie obvious at the time the invention was filed to use an anti-transferrin receptor antibody of Lin et al in the composition rendered obvious by the combination of Helms et al, Casi et al and Kim and Kim.   One of skill in the art would have been motivated to do so because the antibody of Lin et al specifically binds to the transferrin receptor on tumor cells, and is suitable for forming a conjugate with a cytotoxic agent for the treatment of cancer as taught by Lin et al.  One of skill in the art would understand that having an anti-TFR antibody which was specific for non-hematopoietic cancer cells would allow for more of the systemically administered antibody siRNA conjugate to be targeted to the cancer cells rather than being taken up by non-cancer cells.  This specific targeting would allow for less dosage to be administered and cause less side effects by avoiding up-take by normal, non-target cells.  

Claims 1, 3, 4, 7-10, 16, 21, 23, 24, 30, 40 and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Helms et al, Casi et al and Kim and Kim as applied to claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 above, and further in view of Bettencourt et al (WO2013/166004, reference of the IDS filed 3/23/2020).
Claim 10 embodies the molecule of claim 7 wherein the first or second polynucleotide comprises a sequence selected from a group including odd-numbered SEQ ID NO of SEQ ID NO:16-75.
Helms et al teach that anti-sense constructs  have  shown promise in both in vitro and in vivo cancer models (page 86, lines 5-7).   The combination of Helms et al, Casi et al and Kim and Kim render obvious the instant claims to the extent that the polynucleotide delivered by the anti-transferrin receptor antibody hybridizes to a target region of a gene involved in cancers.  The combination does not teach or suggest that the polynucleotide is selected from a group including the odd-numbered sequence strands of SEQ ID NO:16-75 (Tables 2 and 3).
Bettencourt et al teach RNA interference agent to KRAS which are useful in the treatment of KRAS-related diseases such as cancers (paragraphs [0006]-[0007]).  Betencourt et al teach anti-sense strands of siRNA for knocking down KRAS expression that which are identical to the instant SEQ ID NO: 43, 45, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39 and 41 (Table 1, pp. 6, 8, 9 and 10:  SEQ ID NO:  1283, 1284, 1431, 1432, 1446, 1473, 1475, 1476, 1477, 1481, 1482, 1485, 1486, 1494, and 1515, respectively). 
It would have been prima facie obvious at the time of the effective filing date to use the KRAS siRNAs of Bettencourt et al as the cargo siRNA in the combination rendered obvious by the combination of Helms et al  and Casi et al.   One of skill in the art would have been motivated  to do so because Bettencourt teach the siRNAs as useful in the treatment of cancers.   

Claims 1, 3, 4, 7, 8, 9, 14, 16, 21, 23, 24, 30, 40 and 41are rejected under 35 U.S.C. 103 as being unpatentable over Helms et al, Casi et al and Kim and Kim as applied to claims 1, 3, 4, 7, 8, 9, 16, 21, 23, 24, 30, 40 and 41 above, and further in view of  McCombs and Owen (The AAPS Journal, published on-line January 22, 2015, 13 pages).
Claim 14 requires that the linkage “X” in the molecule of formula 1 is a C1-C6 alkyl group. 
The molecule rendered obvious by the combination of Helms et al, Casi et al and Kim and Kim comprises an anti-transferrin receptor antibody as taught by Helms et al for the treatment of diseases or conditions including cancer (page 86, lines 5-7 and page 103 of ‘624, lines 6-22).  The combination of Helms et al, Casi et al and Kim and Kim does not teach or suggest that the linker “X” is a C1-C6 alkyl group.
McCombs and Owen teach that several on-cleavable alkyl linkers have been used in ADC development including a cross linker comprising a cyclohexane ring which meets the limitation of a C1-C6 alkyl moiety in claim 14 (page 6/13, first paragraph under the heading “Non-cleavable Linkers”).  McCombs and Owen  teach that the greatest advantage of using non-cleavable linkers is increased plasma stability, which can actually increase  the specificity of the targeted agent (page 6/13, lines 1-5 of the second paragraph under the heading “Non-cleavable Linkers”).  McCombs and Owen teach that several in vivo studies have  shown that non-cleavable linkers ADC outperform their cleavable counterparts in vivo (page 6/13, lines 5-7 of the second paragraph under the heading “Non-cleavable Linkers”). 
It would have been prima facie obvious at the time of the effective filing date to use a non-cleavable linker comprising a cyclohexane ring in the molecule rendered obvious by the combination of Helms et al, Casi et al and Kim and Kim.  One of skill in the art would have been motivated to do so by the teachings of McCombs and Owen on the ability of ADC with non-cleavable linkers to outperform their cleavable counterparts in vivo. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-9, 18, 21, 23, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,487,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, although drawn to a method, anticipate the instant claims because the claims disclose elements of the administered composition which anticipate instant claims 1, 2, 4, 5, 7-9, 18, 21, 23, drawn to a molecule.  The PEG conjugated to the 3’ terminus of the passenger strand in claim 1 of the ‘149 patent  anticipates instant claim 23, wherein PEG is “D” and conjugated to “B” which is the polynucleotide.  Claim 1 of the ‘149 patent anticipates instant claims 40 and 41. 


Claims 1, 2, 4, 5, 7-10, 14, 16, 18, 21, 23, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,800,848 in view of Baumer et al (Clinical Cancer Research, 2015, Vol.21, pp. 1383-1394) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15). 
Claim 1 of the ‘848 patent teaches anticipates the instant claims to the extent that “C” consisting of a polymer is conjugated to B, the double stranded siRNA which meets the limitations of instant claims 23.  The heterobifunctional, homobifunctional or C1-C6 linker of claim 1 of the ‘848 patent meets the limitations of instant claims 14 and 16.  Claim 15 of the patent meets the limitation of  instant claim 8.  Claim 5 of the ‘848 patent meets the limitation of instant claim 2.  Claims 6-8 of the ‘848 patent meets the limitations of instant claims 2, 4 and 5.  Claims 9 and 10 of the ‘848 patent teaches the limitations of instant claims  10 and 18, respectively.  Claim 11 of the patent specifies that the antibody or binding fragment thereof of claim 1, is an anti-transferring receptor antibody or binding fragments thereof, which meets the same limitation of instant claim 1.  
The claims of the ‘848 patent do not specifically teach that the linker, X, of claim 1 of the patent is conjugated to a cysteine residue in “A”.  
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations of “X”  in claim 1 of the ‘848 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mix of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).  
It would have been prima facie obvious at the time of the effective filing date to conjugate “X” of claim 1 of the ‘848 patent to A by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.  
Regarding claims 40 and 41, the claims of the ‘848 patent do not specifically teach the treatment of a disease or disorder by administration of the pharmaceutical compositions of claim 1.  Claim 2 of the patent does teach that  the guide strand of claim 1 hybridizes to a target region of KRAS.
Baumer et al teach that antibody-mediated delivery of anti-KRAS-siRNA in vivo overcomes therapy resistance in colon cancer (Title) and that clonogenic growth of mutant KRAS bearing cells was suppressed by KRAS-siRNA-anti-EGFR antibody complexes (abstract, second column, lines 3-4). Baumer et al teach that RAS mutations are not only drivers of tumorigenesis but also mediators of therapy resistance to anti-EGFR antibodies (page 1390, bridging sentence between the first and second columns).   Baumer et al teach the admisntration of KRAS siRNA/EGFR antibody complexes to mice carrying KRAS mutated colorectal cell lines resulted in reduced tumor growth, including one tumor extinction in the group of SW480 tumors and one tumor extinction in the group of DLD1 tumors (page 1390, second column, lines 5-10 of the bottom paragraph). 
It would have been prima facie obvious at the time of the effective filing date to administer the pharmaceutical compositions of claims 1-16 of the ‘848 patent in a method of treating cancer, wherein said cancers are driven by KRAS mutations or prone to therapy modulation by KRAS mutations.  One of skill in the art would have been motivated to do so by the teachings of Baumer et al regarding the admisntration of KRAS siRNA/EGFR antibody complexes to mice carrying KRAS mutated colorectal cell lines resulting in reduced tumor growth, and the teachings of Baumer et al that KRAS mutations contribute to therapeutic resistance to the anti-EGFR antibody which can be overcome by antibody-mediated delivery of anti-KRAS-siRNA in vivo..  

Claims 1, 2, 4, 5, 7-9, 18, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘188 patent anticipate the instant claims.

Claims 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,188 in view of Baumer et al (Clinical Cancer Research, 2015, Vol.21, pp. 1383-1394). 
The claims of the ‘188 patent anticipate the instant claims as drawn to molecules of instant claims 1, 2, 4, 5, 7-9, 18, 21 and 23.  The claims of the ‘188 patent do not specifically teach the treatment of a disease or a disorder comprising the admisntration of the composition comprising Formula I.  Claim 12 of the ‘188 patent teaches, in part, that the guide strand hybridizes to a target region of a gene which is KRAS.
Baumer et al teach that antibody-mediated delivery of anti-KRAS-siRNA in vivo overcomes therapy resistance in colon cancer (Title) and that clonogenic growth of mutant KRAS bearing cells was suppressed by KRAS-siRNA-anti-EGFR antibody complexes (abstract, second column, lines 3-4). Baumer et al teach that RAS mutations are not only drivers of tumorigenesis but also mediators of therapy resistance to anti-EGFR antibodies (page 1390, bridging sentence between the first and second columns).   Baumer et al teach the admisntration of KRAS siRNA/EGFR antibody complexes to mice carrying KRAS mutated colorectal cell lines resulted in reduced tumor growth, including one tumor extinction in the group of SW480 tumors and one tumor extinction in the group of DLD1 tumors (page 1390, second column, lines 5-10 of the bottom paragraph). 
It would have been prima facie obvious at the time of the effective filing date to administer the pharmaceutical compositions of claims 1-13 of the ‘848 patent in a method of treating cancer, wherein said cancers are driven by KRAS mutations, or prone to anti-EGFR therapy modulation caused by KRAS mutations.  One of skill in the art would have been motivated to do so by the teachings of Baumer et al regarding the admisntration of KRAS siRNA/EGFR antibody complexes to mice carrying KRAS mutated colorectal cell lines resulting in reduced tumor growth, and the teachings of Baumer et al that KRAS mutations contribute to therapeutic resistance to the anti-EGFR antibody which can be overcome by antibody-mediated delivery of anti-KRAS-siRNA in vivo.  

Claims 1, 2, 4, 5, 7-9, 14, 16, 18, 21-23, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,787,519 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15). 
Claim 1 of the ‘519 patent teaches the instant claims to the extent that “C” consisting of a polymer is conjugated to B, and B is double stranded siRNA which meets the limitations of instant claims 23.  The heterobifunctional, homobifunctional or C1-C6 linker of claim 1 of the ‘519 patent meets the limitations of instant claims 14 and 16.  Claim 8 of the patent meets the limitations of instant claim 18.  Claim 13 of the patent meets the limitation of  instant claim 8 and 21.  Claim 14 of the patent meets the limitation of instant claim 22.  Claim 9 of the patent specifies that the antibody or binding fragment thereof of claim 1 is an anti-transferring receptor antibody or binding fragments thereof, which meets the same limitation of instant claim 1.  
The claims of the ‘519 patent do not specifically teach that the particular 2’ modified nucleotides required in instant claim 2, the requirement that the inverted abasic moiety is at least one terminus as required in instant claim 5, the requirement that the modified internucleotide linkage is a phosphothioate and required in instant claim 4, or the requirement that the “X” is conjugated to a cysteine of the antibody in instant claim 1.
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations of “X”  in claim 1 of the ‘519 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).  
It would have been prima facie obvious at the time of the effective filing date to conjugate “X” of claim 1 of the ‘519 patent to A by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.  
Regarding claims 40 and 41, the claims of the ‘519 patent do not specifically teach the treatment of a disease or disorder by administration of the molecule of claim 1 of the ‘519, which encompasses an anti-transferrin antibody as “A”.  However, it would be prima facie obvious to so to because claim 16 of the patent teaches that the pharmaceutical composition comprising the molecule of claim 1 is formulated for the treatment of a solid tumor.  Thus, one of skill in the art would be motivated to administer said pharmaceutical composition for the treatment of a tumor in a patient in need thereof.
Regarding instant claims 2, 4 and 5, claim 1 of the ‘519 patent specifies that the double stranded siRNA comprises at least one 2’ modified nucleotide, at least one modified internucleotide linkage or at least one inverted abasic moiety. The claims do not specify the particular modifications of instant claims 2, 4 and 5.
Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate, which was well known in the art to stabilize DNA antisense have been used successfully to stabilize in siRNA with retention of silencing activities (page 895, 1st paragraph under the heading “Backbone Modifications”).
Zhang et al teach specific modifications of the 2’-O position of siRNA and locked nucleic acids which increase the stability of siRNAs in the blood with retention of silencing ability (pages 895-896, under the heading “2’OH Modifications”) as well as capping of siRNA termini with inverted abasic moieties (pages 896-897, under the heading of “Terminal Modifications”).
Zhang et al teach that although unmodified siRNA has proved to be able to satisfy most of the research need in the lab, application of unmodified siRNA in vivo is much less effective mainly due to rapid degradation of the siRNA molecule in the blood and the elimination of siRNA molecules by excretion.  Zhang et al teach that siRNA must be chemically modified  if they are to be used for therapeutic purposes.
Thus, it would be prima facie obvious at the time of the effective filing date to use the specific chemical modifications of Zhang et al regarding specific 2’ modified nucleotides, specific modifications of internucleotide linkages  such as phosphothioate and inverted abasic moiety at a terminus.  One of skill in the art would be motivated to do so based on the stated requirements in claim 1 of the patent and the specific disclosure of the species in instant claims 2, 4 and 5, as taught by Zhang et al.

Claims 1, 4, 14, 16, 18 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24  of U.S. Patent No. 10,994,020 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15).
Claim 1 of the ‘020 patent teaches a phosphorodiamidate morpholino oligonucleotide (PMO) conjugate.  Claim 2 of the patent teaches the limitations of instant claim 18.  Claim 6 of the ‘020 patent teaches that the PMO is an antisense nucleotide.  Claim 13 of the patent teaches the limitations of instant claims 14 and 16.   The claims of the ‘020 patent do not teach that the PMO is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody, the polynucleotide comprises at least one modified internucleotide linkage or that the PMO is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody wherein the PMO comprises at least one modified internucleotide linkage is used in a method of treating DMD in a subject thereof..
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations of “X”  in claim 13 of the ‘020 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the PMO of claim 1 of the ‘020 patent to the anti-transferrin receptor antibody of the ‘020 patent  by means of an engineered Cysteine residue in A and use said conjugate in a method of treating DMD in the claims of the ‘020 patent.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.    One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in claim 6 of the ‘020 patent would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to 2 defined positions on the cysteine engineered antibody.
Regarding the requirement for at least one modified internucleotide linkage in instant claims 1 and 40,  Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate is well known in the art to stabilize antisense  DNA (page 895, 1st paragraph under the heading “Backbone Modifications”).  Thus, it would have been prima facie obvious to provide such a modification to the claims in the PMO of the ‘020 patent because the PMO-anti-transferring conjugate is to be admintiered to a subject in need thereof.  One of skill in the art would understand that having a more stabilized product would result in greater therapeutic efficacy in vivo. 


Claims 1, 4, 6, 14, 16, 18 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24  of U.S. Patent No. 11,311,627 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15).
Claim 1 of the ‘627 patent teaches a conjugate comprising an anti-transferrin receptor antibody and a single-stranded oligonucleotide, which meets the limitation of instant claim 6..  Claim 2 of the ‘627 patent teaches that the single-stranded oligonucleotide is an anti-sense oligonucleotide.  Claim 15 of the patent teaches the limitations of instant claim 18.    Claim 20 of the patent teaches the limitations of instant claims 14 and 16.   Claims 22 of the patent teaches that the single-stranded oligonucleotide conjugate of claim 1 is formulated for parenteral administration.  Claims 23 and 24 of the ‘627 patent teaches that the conjugates of claim 1 modulate muscular dystrophy.  The claims of the ‘627 patent do not teach that the single-stranded oligonucleotide is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody,  or that the single-stranded polynucleotide comprises at least one modified internucleotide linkage which is a phosphothioate or that the single-stranded oligonucleotide  is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody wherein the single stranded oligonucleotide comprises at least one modified internucleotide linkage which is a phosphothioate is used in a method of treating DMD in a subject thereof..
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations of the linker in claim 20 of the ‘627 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the single stranded oligonucleotide hybridizing to a transcript of the DMD gene of claim 1 of the ‘627 patent to the anti-transferrin receptor antibody of the ‘627 patent  by means of an engineered Cysteine residue in A and use said conjugate in a method of treating DMD in the.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus and the teachings of claims 22-24 of the patent that the conjugate of claim 1 is formulated for parenteral administration and that the conjugate of claim 1 can modulate the DMD protein of muscular dystrophy.  One of skill in the art would be motivated to administer the formulation of claim 22 for the treatment of muscular dystrophy. 
One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in claim 2 of the ‘627 patent  would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to two defined positions on the cysteine engineered antibody.
Regarding the requirement for at least one modified internucleotide linkage in instant claims 1 and 40,  Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate is well known in the art to stabilize antisense  DNA (page 895, 1st paragraph under the heading “Backbone Modifications”).  Thus, it would have been prima facie obvious to provide such a modification to the single stranded oligonucleotide of the claims of the ‘627 patent because the conjugate is formulated to be administered parenterally and therefore to treat a subject in need thereof.  One of skill in the art would understand that having a more stabilized product would result in greater therapeutic efficacy in vivo.

Claims 1, 4, 14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25  of U.S. Patent No. 11,179,472 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15).
Claim 1 of the ‘472 patent teaches an antisense oligonucleotide (ASO) conjugate.  Claim 6 of the patent teaches the limitations of instant claim 18.  Claim 15 of the patent teaches the limitations of instant claims 14 and 16.   The claims of the ‘472 patent do not teach that the ASO is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody, or that the polynucleotide comprises at least one modified internucleotide linkage.
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations of “X”  in claim 15 of the ‘472 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the ASO of claim 1 of the ‘472 patent to the anti-transferrin receptor antibody of the ‘472 patent  by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.
    One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in the claims  of the ‘472 patent  would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to two defined positions on the cysteine engineered antibody.
Regarding the requirement for at least one modified internucleotide linkage in instant claim 1, Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate is well known in the art to stabilize antisense  DNA (page 895, 1st paragraph under the heading “Backbone Modifications”).  Thus, it would have been prima facie obvious to provide such a modification in the ASO of the ‘472 patent.

Claims 1, 4, 14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 11,400,163 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15).
Claim 1 of the ‘163 patent teaches an phosphoamidate morpholino oligonucleotide (PMO)-anti-transferrin receptor antibody conjugate.  Claim 20 of the patent teaches the limitations of instant claims 14 and 16.   Claim 13 of the patent teaches the limitations of instant claim 18.  The claims of the ‘163 patent do not teach that the PMO  is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody, or that the polynucleotide of the PMO comprises at least one modified internucleotide linkage.
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations for the linker in claim 20 of the ‘163 patent for comprising a maleimide group or a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the PMO of claim 1 of the ‘163 patent to the anti-transferrin receptor antibody of the ‘163 patent  by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.    One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in the claims  of the ‘163 patent  would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to two defined positions on the cysteine engineered antibody.
Regarding the requirement for at least one modified internucleotide linkage in instant claim 1,  Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate is well known in the art to stabilize antisense  DNA (page 895, 1st paragraph under the heading “Backbone Modifications”). Zhang et al also teach that chemically stabilized siRNAs with partial phosphothioate backbone showed enhanced resistance to degradation by exonucleases and endonucleases in serum.   One of skill in the art would understand that the phosphothioate modification would also stabilize the PMO of the ‘163 patent.  One of skill in the art would be motivated to provide enhanced resistance to exonucleases and endonucleases in serum because claim 22 of the ‘163 patent teaches that the method is an in vivo method.  Thus, it would have been prima facie obvious to provide such a modification in the PMO of the ‘163 patent.  

Claims 1, 2, 4, 5, 7-9, 14, 16, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11,446,387 in view of Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900) and Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15).
Claim 1 of the ‘387 patent teaches a conjugate comprising an anti-transferrin receptor antibody and an siRNA molecule which meets the limitations of instant claims 7 and 9.  Claim 2 of the patent teaches the limitations of instant claim 18.  Claims 11 and 14 teaches the limitations of the linker of instant claims 14 and 16.  Claim13 of the patent teaches the limitation of instant claim 8.  Claims 6-8 of the patent teach a pharmaceutical composition comprising the siRNA conjugates of claim 1 of the patent.  Claim 7 specifies that the pharmaceutical composition is formulated for parenteral, intranasal, buccal, rectal, intrathecal or transdermal administration.  Claim 8 of the patent teaches that the pharmaceutical composition of claim 1 is formulated for intravenous administration.
The claims of the ‘163 patent do not teach that the siRNA  is conjugated to the anti-transferring receptor antibody though linkage to a Cysteine residue of the antibody, or that the siRNA of the anti-transferring receptor antibody conjugate comprises
 the particular 2’ modified nucleotides required in instant claim 2, the inverted abasic moiety is at least one terminus as required in instant claim 5, the requirement that the modified internucleotide linkage is a phosphothioate and required in instant claim 4, or the requirement that the “X” is conjugated to a cysteine of the antibody in instant claim 1..
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations for the linker in claims 11 and 14 of the ‘387 patent for comprising a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the siRNA of claim 1 of the ‘387 patent to the anti-transferrin receptor antibody of the ‘387 patent  by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3” terminus.    One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in the claims  of the ‘163 patent  would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to two defined positions on the cysteine engineered antibody.
Regarding the requirement for at least one modified internucleotide linkage in instant claim 1,  Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate, which was well known in the art to stabilize DNA antisense have been used successfully to stabilize in siRNA with retention of silencing activities (page 895, 1st paragraph under the heading “Backbone Modifications”).
Zhang et al teach specific modifications of the 2’-O position of siRNA and locked nucleic acids which increases the stability of siRNAs in the blood with retention of silencing ability (pages 895-896, under the heading “2’OH Modifications”) as well as capping of siRNA termini with inverted abasic moieties (pages 896-897, under the heading of “Terminal Modifications”).
Zhang et al teach that although unmodified siRNA has proved to be able to satisfy most of the research need in the lab, application of unmodified siRNA in vivo is much less effective mainly due to rapid degradation of the siRNA molecule in the blood and the elimination of siRNA molecules by excretion.  Zhang et al teach that siRNA must be chemically modified  if they are to be used for therapeutic purposes.
Thus, it would be prima facie obvious at the time of the effective filing date to use the specific chemical modifications of Zhang et al regarding specific 2’ modified nucleotides, specific modifications of internucleotide linkages such as phosphothioate and inverted abasic moiety at a terminus.  One of skill in the art would be motivated to do so in order to provide more stabilization of the siRNA in blood and tissue in light of the teachings of claims 6-8 of the ‘387 patent regarding the pharmaceutical compositions formulated for particular routes of admisntration.  One of skill in the art would understand that these particular routes of administration are for in vivo use and chemical modification is required according to Zhang et al.

Claims 1, 2,  4, 5, 7, 9, 13, 14, 16, 23 and 40  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  76-95 of copending Application No. 16/649,572 in view of Cuellar et al (Nucleic Acids Research, 2014, Vol. 1, pp. 1-15) and Zhang et al (Current Topics in Medicinal Chemistry, 2006, Vol. 6, pp. 893-900).
Claim 76 of the ‘572 application teaches the polynucleotide conjugate to transferrin receptor antibody required in part by instant claim 1.  Claim 81 of the ‘572 application teaches the conjugate of the polynucleotide conjugate, wherein X is a bond or a non-polymeric linker which meets the same limitations as in instant claims 1 and 13.  Claims 82 and 83 require that the binding moiety “A” in claim 81 is an anti-transferrin receptor antibody.  Claim 85 requires that the polynucleotide of claim 81 comprises a polynucleotide  comprising a passenger strand and a guide strand, which meets the limitations of instant claim 7 requiring a first polynucleotide hybridized to a second polynucleotide.  Claim 85 of the ‘572  application further requires that the guide strand comprises at least one modified internucleotide linkage and//or at least one inverted abasic moiety, which meets the same limitation in instant claims 1 and 40.  Claims 87 and 89 of the ‘572 application teaches the polynucleotide  comprises a RNA hetero-duplex, which meets the limitations of instant claim 9.  Claim 90 teaches that the polynucleotide of claim 81 wherein X is a bond, a C1-C6 alkyl group, a homobifunctional linker or a heterobifunctional linker, which meets the limitations of instant claims 13, 14 and 16.  Claim 91 teaches a polynucleotide of formula VI wherein “C” is conjugated to B through X2, which meets the limitation of instant 23 requiring that “D” is conjugated to B.
Claim 92 of the ‘572 application is drawn to a method of treating muscular dystrophy  comprising administering to a subject in need thereof a polynucleotide conjugate wherein the conjugate comprises an anti-transferrin receptor antibody binding to at least one polynucleotide that hybridizes to a target region of a primary RNA transcript of a DMD gene.  Claim 95 specifies that the polynucleotide comprises formula V, wherein X consists of a bond or a non-polymeric linker. 
The claims of the ‘572 application do not teach the specific modified internucleotide linkages of phosphothioate required in claim 4, or that the inverted abasic  moiety of claim 85 isolated at least at one terminus.  The claims of the ‘572 application do not teach that the polynucleotide is conjugated to a cysteine of the antibody in instant claim 1..
Cuellar et al teach therapeutic antibodies called Thiomabs which are engineered to enable precise covalent coupling of siRNAs to antibodies to generate monomeric  antibody-siRNA conjugates that retain both antibody and siRNA activities (abstract, lines 7-13).  Cuellar et al teach that chemically stabilized siRNAs containing 3’ amines for coupling and 5’ dye for tracking are reacted with the heterobifunctional linker, SMCC or SPDB,  to form a thio-reactive adduct for reaction with the free SH on the antibody (page 5, legend for Figure 1).   It is noted that the SMCC and SPDB linker of Cuellar et al meet the limitations for the linker in claim 90 of the ‘572 application for comprising a C1-C6 alkyl group.  Cuellar et al teach  that the use of Thiomabs represent a significant improvement in conjugation methods because the Thiomab antibodies have been engineered to include two free cysteine at positions that do not disrupt antibody function  which serve as anchors for covalent coupling to linkers.  Cuellar et al teach that the resulting conjugates are a well-defined  mis of conjugates comprising one or two siRNA per antibody, at a typical ratio of 1:2.  Cuellar et al teach that this is an improvement over previous antibody-siRNA conjugates which comprise populations of aggregates with poorly defined and varied antibody-siRNA composition.  Cuellar et al teach that using multiple antibodies and siRNAs, it was found that the resulting conjugates  induced highly efficient, reproducible silencing  when directly delivered using lipid transfection (page 12, first column, lines 6-8).
It would have been prima facie obvious at the time of the effective filing date to conjugate the siRNA of claim 1 of the ‘572 application to the anti-transferrin receptor antibody of the ‘572 application  by means of an engineered Cysteine residue in A.  One of skill in the art would have been motivated to do so by the teachings of Cuellar et al on the improvements to the resulting population of antibody-siRNA conjugate when antibodies comprising engineered cysteines were reacted with siRNA carrying a linker at the 3’ terminus.    One of skill in the art would understand that the same improvements regarding antibody-antisense constructs, such as those in the claims  of the ‘572 application  would be expected due to the controlled nature of the conjugation with the anti-sense oligonucleotide to two defined positions on the cysteine engineered antibody.
Regarding the requirement for a phosphothioate linkage as a modified internucleotide linkage in instant claim 4,  Zhang et al teach chemically modified siRNA by phosphothioate as backbone modification such as phosphothioate, which was well known in the art to stabilize DNA antisense have been used successfully to stabilize in siRNA with retention of silencing activities (page 895, 1st paragraph under the heading “Backbone Modifications”).
Zhang et al teach specific modifications of  capping of siRNA termini with inverted abasic moieties (pages 896-897, under the heading of “Terminal Modifications”).
Zhang et al teach that although unmodified siRNA has proved to be able to satisfy most of the research need in the lab, application of unmodified siRNA in vivo is much less effective mainly due to rapid degradation of the siRNA molecule in the blood and the elimination of siRNA molecules by excretion.  Zhang et al teach that siRNA must be chemically modified  if they are to be used for therapeutic purposes, such as in the methods of treating muscular dystrophy in claims 92-95 of the ‘572 application..
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643